DETAILED ACTION
This Action is in consideration of the Applicant’s response on April 18, 2022.  Claims 1, 10, and 15 are amended by the Applicant.  Claims 1 – 20, where Claims 1, 10, and 15 are in independent form, are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Response to Arguments
	Applicant’s arguments filed April 18, 2022 have been fully considered but they are not persuasive.  Applicant argued:
a)	Regarding Claims 1, 10, and 15, Dowlatkhoh does not disclose or suggest of “determining, by the network control entity, based on the network event an application for installation at the network control entity or in the software-defined network, wherein the application comprises an extension for a network management application.”
The Office respectfully disagrees with Applicant’s assertions.
1.	With regards to a), the Applicant argues that the application is distinguishable over Dowlatkhah since it extends functionality to a pre-existing network management application external to the network per se [See Remarks, Pg. 9, 2nd Para.].  
The Office reminds the Applicant that the pending claims must be "given the broadest reasonable interpretation consistent with the specification" [In re Prater, 162 USPQ 541 (CCPA 1969)] and "consistent with the interpretation that those skilled in the art would reach" [In re Cortright, 49 USPQ2d 1464 (Fed. Cir. 1999)]. 
Nowhere within the claims does it indicate the network management application is external to the network.  Dowlatkhah discloses of a management gateway external to the SDN network that communicates information regarding services, such as super slices and VNFs, sought by one or more communication devices with the manager SDN [Fig. 2; Para. 0020, 0052].  However, since the claim does not specifically disclose that the network management application is external to the network, the manager SDN controller and associated services will be interpreted as the network management application.
Additionally, the term installation does not require a fixed period of time or permanently stored in memory.  The fact that various VNFs can be provisioned and instantiated in memory based on need is sufficient to read on the term installation.  The provisioning and instantiation of various VNFs as needed are various functions that are extensions for the management functions provided by the manager SDN controller since they also control and process traffic within the SDN [See Dowlatkhah, Para. 0042, 0061-62].  Therefore, Dowlatkhah discloses the claimed limitation.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 – 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by PGPub. 2019/0037446 (hereinafter “Dowlatkhah”).
2.	Regarding Claims 1, 10, and 15, Dowlatkhah discloses of an apparatus [Fig. 2; Para. 0013, 0039; Manager SDN controller] comprising:
a network interface configured to enable network communications in a software-defined network by sending packets into the software-defined network or receiving packets from the software-defined network [Fig. 2 and 8; Para. 0039, 0121-123]; and
one or more non-transitory computer readable storage media encoded with instructions that (Claim 15), when executed by a processor coupled to the network interface, causes the processor (Claim 1) [Fig. 2 and 8; Para. 0039, 0121-123] to:
detect a network event in the software-defined network [Abstract; Fig. 1; Para. 0030, 0070; determine exceptional requirements and/or conditions related to the current allocation of resources]; 
based on the network event, determine an application for installation at the apparatus or in the software-defined network [Para. 0015-16, 0042-44, 0062; manager SDN controller can direct on-demand instantiation of VNF elements at on-demand locations to support network services or for autonomous network resource controller where capacity is needed or backup of network elements due to failures (i.e., conditions)], wherein the application comprises an extension for a network management application [Para. 0042, 0061-62; manager SDN controller provides level-3 functionality to control and coordinate service control, configuration, and data flow in the communication network; manager SDN controller can, as needed, instantiate, configure, and/or direct level-2 SDN controllers for controlling access, core, and/or transport capabilities in the communication network]; and 
automatically install the application at the apparatus or in the software-defined network [Para. 0015-16, 0043-44, 0062; manager SDN controller can direct on-demand instantiation of VNF elements at on-demand locations to support network services or for autonomous network resource controller where capacity is needed or backup of network elements due to failures (i.e., conditions)].
3.	Regarding Claims 2 and 16, Dowlatkhah discloses all the limitations of Claims 1 and 15 above.  Dowlatkhah further discloses that the software-defined network comprises a plurality of edge network devices [Para. 0045; virtual network comprises IP provider edge devices], and wherein automatically installing comprises causing the application to be installed at one or more of the edge network devices in the software-defined network [Para. 0043-45, 0062; manager SDN controller can direct on-demand instantiation of VNF elements at on-demand locations, such as IP provider edge].
4. 	Regarding Claims 3, 11 and, 17, Dowlatkhah discloses all the limitations of Claims 1, 10, and 15 above.  Dowlatkhah further discloses that the detecting comprises:
monitoring network traffic in order to detect predetermined event condition data [Para. 0040, 0059, 0073; monitoring network traffic for an occurrence of an exceptional requirement and/or condition]; and 
determining, based on the predetermined event condition data, that the network event has occurred in the software-defined network [Para. 0015-16, 0043-44, 0062; manager SDN controller can direct on-demand instantiation of VNF elements at on-demand locations to support network services or for autonomous network resource controller where capacity is needed or backup of network elements due to failures (i.e., conditions)].
5. 	Regarding Claims 4, 13 and, 18, Dowlatkhah discloses all the limitations of Claims 3, 10, and 17 above.  Dowlatkhah further discloses of mapping each application of a plurality of applications available for installation at the network control entity or in the software-defined network to corresponding predetermined event condition data [Para. 0076; notification of alternative measures can include providing access to alternative services].
6. 	Regarding Claims 5, 12 and, 19, Dowlatkhah discloses all the limitations of Claims 1, 10, and 15 above.  Dowlatkhah further discloses that the detecting comprises:
receiving, from at least one network device running a sensor service, an indication of the network event [Para. 0070; can also determine exceptional requirement using a report from various service providers]; and
identifying the network event based on the indication [Para. 0070; can also determine exceptional requirement using a report from various service providers].
7.	Regarding Claim 6, Dowlatkhah discloses all the limitations of Claim 1 above.  Dowlatkhah further discloses that the automatically installing comprises determining the application is not currently installed at the network control entity or in the software-defined network [Para. 0013-14, 0038, 0070; e.g., conditions require dynamic allocation of a super security slice based on heightened security requirements or for access to a premium service which was not configured in the original configuration].
8. 	Regarding Claim 7, Dowlatkhah discloses all the limitations of Claim 1 above.  Dowlatkhah further discloses that the determining comprises selecting the application for installation from among a plurality of applications in an application catalog [Para. 0076; notification of alternative measures can include providing access to alternative services].
9. 	Regarding Claims 8, 14, and 20, Dowlatkhah discloses all the limitations of Claims 7, 10, and 15 above.  Dowlatkhah further discloses that the selecting comprises:
determining, based on the network event, an application relevance score for each of the plurality of applications associated with the application catalog [Fig. 3a; Para. 0070-71, 0074, 0076; based on the detected condition, the most relevant option is requested, then the alternatives are provided if the most relevant option is unavailable]; and
selecting, based on the application relevance scores, the application from among the plurality of applications [Fig. 3a; Para. 0070-71, 0074, 0076; based on the detected condition, the most relevant option is requested, then the alternatives are provided and can be selected].
10.	 Regarding Claim 9, Dowlatkhah discloses all the limitations of Claim 1 above.  Dowlatkhah further discloses of determining, based on device constraint data, a device score for each of a plurality of network devices in the software-defined network [Fig. 1; Para. 0027-28, 0030-0035; various equipment within the network configured to be associated with various “slices,” such as default, dedicated, super, and premium services]; and
wherein the automatically installing comprises installing, based on the device score for each of the plurality of network devices, the application at one or more of the plurality of network devices [Para. 0013-14, 0038, 0070; e.g., conditions require dynamic allocation of a super security slice based on heightened security requirements or for access to a premium service which was not configured in the original configuration, which would determine which slices of the network are used to deploy VNFs].
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tae K. Kim, whose telephone number is (571) 270-1979.  The examiner can normally be reached on Monday - Friday (10:00 AM - 6:30 PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jorge Ortiz-Criado, can be reached on (571) 272-7624.  The fax phone number for submitting all Official communications is (703) 872-9306.  The fax phone number for submitting informal communications such as drafts, proposed amendments, etc., may be faxed directly to the examiner at (571) 270-2979.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).
/TAE K KIM/Primary Examiner, Art Unit 2496